Citation Nr: 0329305	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  99-11 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bladder carcinoma 
due to tobacco use in service.

2.  Entitlement to service connection for a cardiovascular 
disorder due to tobacco use in service.

3.  Entitlement to service connection for left eye loss of 
vision.

4.  Entitlement to service connection for neuropathy of both 
legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

The veteran urges that he developed bladder cancer and 
cardiovascular disease as a result of nicotine dependence 
which began in service.  He reported that he began using 
cigarettes in service and that he developed a smoking 
addiction during service that he had for many years after 
service.  He has provided a statement from his treating 
doctor which supports his theory that his bladder cancer can 
be etiologically related to chronic smoking, but this does 
not address the likelihood of whether smoking in service, as 
opposed to smoking for years following service, also 
contributed to his diseases.  

Generally, for claims based on the effects of tobacco 
products filed after June 9, 1998, disability or death will 
not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco.  38 C.F.R. § 3.300 (2003).  The veteran's 
claim was filed in November 1997, however, so he is not 
limited by this regulation.  

While the veteran has provided his personal statements as 
evidence of in-service tobacco use, there is no competent 
medical evidence presented that the veteran acquired a 
nicotine dependence at this time.  See VAOPGCPREC 19-97; 
VAOPGCPREC 2-93 (O.G.C. Prec. 2- 93); VAOPGCPREC 67-90 
(O.G.C. Prec. 67-90); see also, Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685 (1998) (now codified at 38 U.S.C.A. § 1103).  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Additional RO action is required in this matter in order to 
fulfill the VA duties set forth in the VCAA.  In a written 
statement dated in October 1997, Antonio Puras Baez, M.D., 
observed that bladder cancer was probably related to chronic 
smoking.  The Board finds that a medical opinion as to the 
likelihood of whether the veteran developed nicotine 
dependence in service would be helpful under these 
circumstances.  The duty to assist requires additional 
assistance to the veteran in this matter.  

Moreover, the veteran contends that his cardiovascular 
disease is related to smoking and specifically to nicotine 
addiction which began in service.  There is current evidence 
of heart disease, and the representative observed that the 
claims folder was not reviewed for the relevant VA 
examination of record.  Furthermore, the representative has 
also observed that while VA examinations were performed for 
the veteran's neuropathy of the legs and left eye vision 
loss, and while current disability was found, no opinion as 
to etiology was rendered, and the claims folder was not 
provided at the examination.  The representative has 
requested, in his October 2003 written appeal, that the VA 
should have an examiner offer etiology opinions to complete 
the examinations.  Based on these considerations, the Board 
finds that additional action is needed in order to fulfill 
the duty to assist in this claim.  

With regard to the duty to notify, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to comply with the duty to assist, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The appellant should be scheduled for 
an examination appropriate to determine 
the answer to the following question:

Is it at least as likely as not that the 
veteran developed a dependence on 
nicotine during service?  In this regard, 
discussion should be offered as to the 
veteran's smoking history, either before, 
during or after service, as is reflected 
by the record.  If in-service dependence 
is found, the examiner should also answer 
the following questions:

(a) Is it at least as likely as not that 
the veteran's use of tobacco products was 
the proximate cause of his cardiovascular 
disease?

(b) Is it at least as likely as not that 
the veteran's use of tobacco products was 
the proximate cause of his bladder 
cancer?  Ask the examiner to state in the 
report if the claims folder was reviewed.  
Ask the examiner to comment on the 
opinion of Dr Baez, and to reconcile any 
conflicting etiology opinions.

3.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo 
appropriate examination(s) to determine 
whether it is at least as likely as not that 
the veteran has current left eye loss of 
vision or neuropathy of both legs that are 
related to service.  Ask the examiner to 
state in the report if the claims folder was 
reviewed.  

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

5.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decisions with respect to the claims remain 
adverse to the veteran, he should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




